Citation Nr: 0937125	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby F. Rasputnis




INTRODUCTION

The Veteran served on active duty from September 1990 to June 
1991.  He served in Saudi Arabia from November 1990 to April 
1991, during the Persian Gulf War.  He had additional service 
in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
RO.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a respiratory disorder during active service or 
for many years thereafter.   

2.  The Veteran currently is not shown to have a chronic 
pulmonary disorder that is due to any event or incident of 
his service; nor has he manifested signs or symptoms of an 
undiagnosed illness to a degree of 10 percent or more.  



CONCLUSION OF LAW

The Veteran does not have a respiratory disability due to 
disease including an undiagnosed illness or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to be due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006). The regulations 
implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO 
sent the Veteran a letter in October 2003, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. Additional medical 
records were subsequently added to the claims file.  

The Veteran was informed in a July 2006 letter as to how an 
appropriate disability rating and effective date would be 
assigned if his claim was granted, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2008). VA has obtained records 
of treatment reported by the Veteran, including private and 
VA medical center (VAMC) records.  

Further, in June 2004, the Veteran received an examination, 
which (based on the report provided by the examiner) included 
a review of his claims file and an assessment of Gulf War 
guidelines, at the Erie, Pennsylvania VAMC.  The Veteran 
received a follow-up pulmonary function examination in April 
2005 at the Pittsburgh, Pennsylvania VAMC.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file upon which to make a decision on the issue decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim. The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2008).  


Service Connection Claim

The Veteran seeks service connection for a respiratory 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim.  

While the Veteran clearly has experienced respiratory 
difficulties in the past, there is no current diagnosis of a 
respiratory disorder that can be causally linked to his 
period of active service.  

As a preliminary matter, the Board notes that the Veteran 
served in the Persian Gulf War.  Under the provisions of 
specific legislation enacted to assist Veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  

The term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connected. 38 U.S.C.A. § 1117(a)(2).  

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War. See 38 C.F.R. § 3.317(c).  If signs or symptoms have 
been attributed to a known clinical diagnosis in the 
particular Veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf Veterans. See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).  

This theory of entitlement does not provide a basis for a 
grant of service connection for a respiratory disorder since 
affirmative evidence, as detailed hereinbelow, relates the 
Veteran's current respiratory symptoms to causes other than 
his being in the Persian Gulf.  Specifically, examiners have 
noted both the Veteran's experience in jail and his smoking 
habit.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is not diagnosed as having a distinct respiratory 
disorder.  Although there are treatment records pertaining to 
respiratory difficulties, a comprehensive medical examination 
(which included evaluation along Gulf War guidelines) found 
that the Veteran did not have any respiratory symptoms 
related to active military service and a follow up pulmonary 
function test yielded a normal result.  

Significantly, the Veteran's service treatment records are 
silent for any mention of respiratory symptoms.  
Significantly, the Veteran expressly denied having any 
respiratory problems when he was examined during service.  

In 1997 (six years after discharge from service), the Veteran 
received physical examinations at both a private hospital and 
a VAMC as part of treatment for an unrelated condition; these 
examinations failed to reveal any respiratory problems (notes 
from the VAMC evaluation specifically reflect that the 
Veteran had no wheezing).  

The Veteran was treated again at the private hospital in 
August 2000 for an unrelated matter and again no respiratory 
symptoms were noted.  In August 2002, the Veteran reported to 
the same private facility to report respiratory symptoms 
including spitting up blood.  

At that time, the Veteran reported that he smoked 
approximately ten cigarettes a day (having smoked for roughly 
20 years) and believed that his current condition was caused 
by bad air quality during his time in jail earlier that year.  

The treatment record indicates that, when the Veteran was in 
jail, he was exposed to smoke, exhaust, poor air circulation 
and pepper spray.  The treating physician also noted that the 
Veteran spoke of breathing in bad air while he drove trucks 
in the Army.  

In September 2003, the Veteran was seen at the same facility 
for an unrelated condition and also reported experiencing 
some difficulty breathing (which was, at that time, 
attributed to his experience in jail).  The September 2003 
treatment note reflects that the Veteran's lungs were clear.  

In March 2004, following the submission of his claim for 
service connection, the Veteran was seen at the VAMC for an 
x-ray study of his lungs.  The examiner noted that the lungs 
appeared hyperinflated and administered a pulmonary function 
test yielding a normal result.  No diagnosis was provided and 
the examiner stated that the Veteran had no obstructive or 
restrictive disease.  

In May 2004, the Veteran received another evaluation at the 
VAMC for an unrelated disorder and again reported lung 
difficulties resulting from his time in jail and his service 
in the Persian Gulf.  The examiner noted that the lung 
problems were unsubstantiated and the Veteran, at that time, 
appeared paranoid and delusional.  

In June 2004, the Veteran received a general medical, Gulf 
War, and pulmonary examination at the VAMC.  The record 
reflects that the Veteran reported no difficulty breathing 
during his time in service, but first experienced wheezing 
during his 2002 jail time.  

The examiner noted that the Veteran reported that he had spit 
up blood in jail as the result of brushing his teeth too hard 
and causing his gums to bleed.  

The report also indicates that the Veteran then smoked 
approximately two packs of cigarettes per week and denied any 
specific allergies, but was sensitive to certain scents.  

The Veteran was diagnosed as having bronchospasms secondary 
to exposure to certain odors, dating back to 2002; the 
examiner stated that the Veteran did not have any obstructive 
or restrictive disease.  

In April 2005, the Veteran received another pulmonary 
examination at the VAMC.  The examiner reported that 
spirometry revealed a minimal obstructive defect, but flow 
volume loops showed no evidence of obstruction.  The examiner 
noted that the minimal defect might represent a variant of 
normal physiology.  

In addition to lacking of medical evidence of a current 
diagnosis of a respiratory disorder in service or for many 
years thereafter, there is no probative evidence indicating 
that any current respiratory signs or symptoms are due to a 
documented event or incident of his active service, including 
during his duty in the Persian Gulf.  

Specifically, the Veteran first reported respiratory 
difficulties in 2002 (more than ten years after his 
separation from service) and has stated that he did not have 
any respiratory difficulties while in service.  

The Veteran primarily has attributed respiratory symptoms to 
his 2002 experiences in jail, but has occasionally spoken of 
breathing in bad air and dust while in Saudi Aradia. However, 
lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Although the Veteran made some statements to treating 
physicians about air quality in Saudi Arabia, there is no 
competent medical evidence of a linkage between any claimed 
respiratory disorder and military service.  Moreover, he is 
not shown to have manifested a chronic respiratory disability 
to a degree of 10 percent or more since service.  

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a) (2008).  

Mere speculation as to etiology can not provide a basis for a 
grant of service connection. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

Finally, in reaching its decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a respiratory disorder to include as 
due to an undiagnosed illness is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


